UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-2394 WHX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 13-3768097 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1133 Westchester Avenue,Suite N222 White Plains, New York 10604 (Address of principal executive offices) (Zip Code) 914-461-1300 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesxNo o The number of shares of Common Stock issued and outstanding as of July 30, 2008 was 1 Part I. Item 1: Financial Statements WHX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (in thousands, except per share) Net sales $ 202,384 $ 176,854 $ 379,661 $ 294,691 Cost of goods sold 154,141 136,686 290,614 235,041 Gross profit 48,243 40,168 89,047 59,650 Selling, general and administrative expenses 33,832 30,743 68,112 49,518 Proceeds from insurance claims, net (2,690 ) (5,689 ) (2,690 ) (5,689 ) Loss on disposal of assets 168 5 146 135 Income from operations 16,933 15,109 23,479 15,686 Other: Interest expense 10,872 10,336 21,243 17,906 Realized and unrealized loss (gain) on derivatives (302 ) (615 ) 1,325 76 Other expense 125 50 74 190 Income (loss) before taxes 6,238 5,338 837 (2,486 ) Tax provision 905 1,308 1,716 2,017 Net income (loss) $ 5,333 $ 4,030 $ (879 ) $ (4,503 ) Basic and diluted per share of common stock Net income (loss) per share $ 0.53 $ 0.40 $ (0.09 ) $ (0.45 ) SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2 WHX CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2008 2007 (Dollars and shares in thousands) ASSETS Current Assets: Cash and cash equivalents $ 6,988 $ 6,090 Trade and other receivables - net 119,792 89,546 Inventories 77,965 83,709 Deferred income taxes 3,420 3,339 Other current assets 10,550 12,023 Total current assets 218,715 194,707 Property, plant and equipment at cost, less accumulated depreciation and amortization 115,858 124,336 Goodwill 64,567 64,317 Other intangibles, net 38,472 39,892 Other non-current assets 17,699 18,337 $ 455,311 $ 441,589 LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current Liabilities: Trade payables $ 63,417 $ 49,053 Accrued environmental liability 7,423 7,805 Accrued liabilities 46,506 40,308 Accrued interest - related party 27,680 19,615 Current portion of long-term debt 61,881 7,513 Current portion of long-term debt-related party 104,165 - Short-term debt - related party 5,100 5,100 Short-term debt 43,661 50,180 Deferred income taxes 142 142 Total current liabilities 359,975 179,716 Long-term debt 77,492 141,678 Long-term debt - related party 54,264 154,901 Accrued pension liability 11,107 15,653 Other employee benefit liabilities 7,682 7,595 Deferred income taxes 8,457 8,217 Other long-term liabilities 5,746 3,374 524,723 511,134 Stockholders' (Deficit) Equity: Preferred stock - $.01 par value; authorized 5,000 shares; issued and outstanding -0- shares - - Common stock - $.01 par value; authorized 95,000 and 50,000 shares; issued and outstanding 10,000 shares 100 100 Warrants - 1,287 Accumulated other comprehensive loss (31,897 ) (32,559 ) Additional paid-in capital 397,385 395,748 Accumulated deficit (435,000 ) (434,121 ) (69,412 ) (69,545 ) $ 455,311 $ 441,589 SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 WHX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 (in thousands) Cash flows from operating activities: Net loss $ (879 ) $ (4,503 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 10,738 7,813 Non-cash stock based compensation 241 910 Amortization of debt related costs 1,070 1,248 Payment in kind interest on related party debt 3,528 1,289 Curtailment of employee benefit obligations - 727 Deferred income taxes 150 (73 ) Loss on asset dispositions 147 135 Equity in after-tax income of affiliated companies (23 ) (18 ) Unrealized loss (gain) on derivatives 171 (35 ) Reclassification of net cash settlements on derivative instruments 1,154 111 Decrease (increase) in operating assets and liabilities, net of effect of acquisitions: Trade and other receivables (29,621 ) (23,828 ) Inventories 6,012 3,621 Other current assets 1,662 787 Accrued interest-related party 8,065 2,761 Other current liabilities 14,022 (5,070 ) Other items-net 344 (1,006 ) Net cash provided by (used in) operating activities 16,781 (15,131 ) Cash flows from investing activities: Acquisitions - (99,555 ) Plant additions and improvements (6,650 ) (3,638 ) Net cash settlements on derivative instruments (1,154 ) (111 ) Proceeds from sales of assets, net 8,117 3,795 Net cash provided by (used in) investing activities 313 (99,509 ) Cash flows from financing activities: Proceeds from term loans - related party - 101,391 Proceeds from term loans - domestic 4,000 32 Net revolver borrowings (repayments) (6,567 ) 19,944 Repayments of term loans - foreign (274 ) (246 ) Repayments of term loans - domestic (13,990 ) (4,667 ) Deferred finance charges (1,575 ) (1,046 ) Net change in overdrafts 2,061 (236 ) Net cash provided by (used in) financing activities (16,345 ) 115,172 Net change for the period 749 532 Effect of exchange rate changes on net cash 149 119 Cash and cash equivalents at beginning of period 6,090 4,776 Cash and cash equivalents at end of period $ 6,988 $ 5,427 SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 WHX CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ (DEFICIT) EQUITY (Unaudited) Six Months Ended June 30, 2008 (dollars and shares in thousands) SharesofCommonStock CommonStock, Warrants and Additional Paid- In Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Stockholders’ (Deficit) Equity Balance at January 1, 2008 10,000 $ 397,135 $ (434,121 ) $ (32,559 ) $ (69,545 ) Amortization of stock options - 350 - - 350 Net loss - - (879 ) - (879 ) Foreign currency translation adjustment - - - 662 662 Balance at June 30, 2008 10,000 $ 397,485 $ (435,000 ) $ (31,897 ) $ (69,412 ) SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – The Company and Nature of Operations WHX Corporation, the parent company (“WHX”), invests in and manages a group of businesses on a decentralized basis.WHX owns Handy & Harman (“H&H”), which is a diversified manufacturing company whose strategic business units encompass three reportable segments: Precious Metal, Tubing, and Engineered Materials.In April 2007, WHX acquired Bairnco Corporation (“Bairnco”).Bairnco operates business units in three reportable segments: Arlon Electronic Materials segment, Arlon Coated Materials segment, and Kasco Replacement Products and Services. See Note 13 for a description of the business and products of each of the Company’s segments.The results of operations of Bairnco are included in the financial results of WHX beginning April 13, 2007. H&H and Bairnco principally operate in North America.WHX, together with all of its subsidiaries, are referred to herein as the “Company.” Note 2 – Liquidity The Company is distributing at no charge to the holders of its common stock on August 22, 2008, non-transferable subscription rights to purchase up to an aggregate of approximately 142,857,114 shares of common stock at a subscription price of $1.40 per share through a rights offering. The purpose of the rights offering is to raise equity capital in a cost-effective manner that gives all of its stockholders the opportunity to participate.Assuming the rights offering is fully subscribed, the Company would receive gross proceeds of approximately $200 million, less expenses of the rights offering.The net proceeds will be used (i) to make partial payments to certain senior lenders to certain wholly-owned subsidiaries of WHX in the aggregate principal amount of up to $15 million; (ii) to redeem preferred stock issued by a wholly-owned subsidiary of WHX, which is held by Steel Partners II, L.P. (“Steel Partners”), the Company’s largest stockholder, (iii) to purchase shares of common stock of CoSine Communications, Inc. from Steel Partners or to reserve such approximate amount to be used for working capital, (iv) to repay WHX indebtedness to Steel Partners, and (v) to repay indebtedness of such wholly-owned subsidiaries of WHX to Steel Partners.The proposed rights offering includes an oversubscription privilege which permits each rights holder that exercises its rights in full, to purchase additional shares of common stock that remain unsubscribed at the expiration of the offering.This oversubscription privilege is subject to (i) the availability and allocation of shares among persons exercising this oversubscription privilege and (ii) a maximum number of shares for which stockholders can oversubscribe for without endangering the availability of the Company’s net operating loss carryforwards (“NOLs”) under Section 382 of the Internal Revenue Code, in each case as further described in the rights offering documents.Steel Partners has indicated that it intends to exercise all of its rights and to oversubscribe for the maximum number of shares it can oversubscribe for without (i) endangering the availability of the Company’s NOLs or (ii) increasing its ownership to in excess of 75% of the outstanding shares of WHX’s common stock. There is no assurance WHX will be able to sell all or any of the shares being offered, and it is not likely that all of its stockholders will participate in the rights offering.This may affect the Company’s ability to receive gross proceeds of up to $200 million in the rights offering, although Steel Partners has indicated to WHX that it intends to exercise all of its rights, subject to certain limitations, but has not made any formal commitment to do so. The Company has incurred significant losses and negative cash flows from operations in recent years, and as of June 30, 2008 had an accumulated deficit of $435.0 million. The Company had positive working capital of $15.0 million at December 31, 2007.As of June 30, 2008, the Company’s current assets totaled $218.7 million and its current liabilities totaled $360.0 million; a working capital deficit of $141.3 million.Included in the current liabilities as of June 30, 2008 is $158.5 million of debt which at December 31, 2007 was classified as long term, but has currently been classified as short-term since its maturity date is within twelve months (June 30, 2009). $104.2 million of such debt is owed to Steel Partners.An additional $32.8 million of accrued interest and mandatorily redeemable preferred stock is also payable to Steel Partners as of June 30, 2008.The amounts payable to Steel Partners are expected to be either partially or totally repaid after the completion of a rights offering that the Company is currently making to its common stockholders, as described above. The Company intends to refinance H&H’s debt, but there can be no assurance that such financing will be available or available on terms acceptable to the Company. If the Company cannot refinance H&H’s debt that is due on June 30, 2009, there can be no assurance that H&H will be able to continue to operate its businesses or to provide the Company with additional capital to fund its operations. WHX has as its sole source of cash flow distributions from its operating subsidiaries, H&H and Bairnco, or other discrete transactions.H&H’s credit facilities effectively do not permit it to transfer any cash or other assets to WHX with the exception of (i) an unsecured loan for required payments to the WHX Pension Plan, (ii) an unsecured loan for other uses in the aggregate principal amount not to exceed $7.0 million, of which approximately $4.5 million has been distributed, (iii) the loan, distribution or other advance of up to approximately $7.4 million, subject to certain limitations, to the extent loaned by Steel Partners to H&H, of which approximately $3.2 million has already been distributed, and (iv) up to $13.1 million to be used by WHX solely to make a contribution to the WHX Pension Plan, which contribution of $13.0 million was made on September 12, 2007.H&H’s credit facilities are collateralized by substantially all of H&H’s assets.Similarly, Bairnco’scredit facilities and term loan do not permit it to make any distribution, pay any dividend or transfer any cash or other assets to WHX other than common stock of Bairnco. 6 WHX’s ongoing operating cash flow requirements consist of funding the minimum requirements of the WHX Pension Plan and paying administrative costs.On September 12, 2007, WHX made a payment to the WHX Pension Plan of $13.0 million, which exceeded the minimum required contribution under the Employee Retirement Income and Security Act of 1974, as amended (“ERISA”).As a result of such accelerated contribution, the required contributions to the WHX Pension Plan over the next five years are expected to significantly decline, with no contribution required in 2008, and a $2.6 million contribution expected to be required in 2009.As of June 30, 2008, WHX and its subsidiaries that are not restricted by loan agreements or otherwise from transferring funds to WHX (collectively, its “Unrestricted Subsidiaries”) had cash of approximately $0.1 million and current liabilities of approximately $8.5 million, including $5.9 million of mandatorily redeemable preferred shares plus accrued dividends payable to Steel Partners.Pursuant to H&H’s credit facilities, as described above, at June 30, 2008, H&H is permitted to lend to WHX a total of $2.5 million in addition to any required pension plan contributions.In addition, under certain circumstances, H&H can lend WHX an additional $4.2 million. H&H’s availability under its credit facilities as of December 31, 2007 was $12.3 million, and as of June 30, 2008 was $31.4 million.Bairnco’s availability under its credit facilities as of December 31, 2007 was approximately $5.3 million, and as of June 30, 2008 was $8.1 million. On June 30, 2008, Arlon Inc., a wholly owned subsidiary of Bairnco, (i) sold certain property in Rancho Cucamonga, California for $8.5 million and (ii) leased back such property under a 15 year lease term with two 5 year renewal options.Bairnco has agreed to guarantee the payment and performance under the lease. The proceeds from the sale were applied to repay a portion of the term loan under the First Lien Credit Agreement with Wells Fargo Foothill,
